Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Agostinelli et al., WO 2014/053037 for the reasons outlined previously.
The Examiner has effectively conceded that the prior art copolymer is not in possession of an amount of 14C consistent with that in amended claim 1.  However, to reiterate, the Examiner posits that this does not constitute a patentable distinction.  
Inarguably, there are no structural differences, especially insofar as the claims attach no limitations defining relative quantities of ethylene and vinyl acetate.  The Examiner has asserted no expected property differences either.  This belief is bolstered by the attached article describing the conversion of sugar cane-derived ethanol to ethylene and the observation that polyethylene produced therefrom has properties identical to those observed in oil-derived polyethylene.  See the bottom of the fourth page of the reference.  
Applicant argues that, in fact, there is a property difference in that the carbon dioxide generated during thermal degradation of the bio-derived polymer at the end of its life cycle will only be of a “non-fossil” origin.  This doesn’t appear to be entirely accurate insofar as claim 1 does not require all of the monomer to be bio-derived.  Moreover, just as there is no 14CO2 was somehow not a greenhouse gas, this would possibly represent a benefit although the purposeful burning of plastics is not widely practiced.)
Applicant also makes cursory mention of the presence of little odor in the bio-derived materials.  However, there is no expansion on this idea or any prior reference to the odor of petrochemical-derived sources of EVA being particularly troublesome.  

The Examiner observes that the prior art of record does not represent an obstacle to the patentability of claim 28, with at least one caveat, but of course Applicant elected for examination of the product claims.  (It would not be possible or appropriate for the Examiner to opine on the patentability of claim 28 in general because a comprehensive search of the method to include a survey of the non-patent literature has not been completed.)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 17, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765